Citation Nr: 1111868	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  10-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cause of death pursuant to the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1951 to January 1953.  The Veteran died on May [redacted], 2008, and the appellant in this case is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied compensation for the Veteran's death under the provisions of 38 U.S.C. § 1151.  The appellant timely appealed that decision.

Historically, a claim of service connection for the cause of death was denied by the RO in January 2009.  In a March 2009 statement, the appellant expressed her belief that a percutaneous endoscopic gastronomy (PEG) placement was the leading contributor in the Veteran's death.  This was construed not as a notice of disagreement with the January 2009 denial but as a new claim of entitlement to cause of death under the provisions of 38 U.S.C.A. § 1151.  As this interpretation is consistent with the appellant's contentions, and as she was not asserted either that the Veteran's terminal condition should have been service-connected or was due to a service-connected disability, the instant appeal is limited to analysis under 38 U.S.C.A. § 1151.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2008, due to sudden cardiac death and arteriosclerotic heart disease.

2.  The Veteran's 1996 duodenectomy is not shown to have been the proximate cause of the Veteran's death and there is no evidence of any unforeseeable consequence or a showing of carelessness, negligence, lack of proper skill, error of judgment or similar instance of fault on the part of VA in performing that procedure which caused or substantially and materially contributed to the Veteran's death.

3.  The Veteran had a PEG placement procedure on April 30, 2008, and was released from the VA Medical Center in stable condition on May 5, 2008.

4.  A large pneumoperitoneum formed, possibly as the result of the PEG placement procedure; such is conceded as an additional disability for purposes of this decision.

5.  The formation of pneumoperitoneum, or some other abdominal or lung condition as well as death, are reasonably foreseeable complications of a PEG placement surgical procedure as demonstrated by the informed consent forms that the appellant signed on April 29, 2008; the appellant was informed and aware of the potential complications and alternatives to that surgical procedure.

6.  The Veteran's PEG placement surgery-and conceded subsequent pneumoperitoneum formation-is not shown to have been the proximate cause of the Veteran's death, and there is no evidence of any unforeseeable consequence of or a showing of carelessness, negligence, lack of proper skill, error of judgment or similar instance of fault on the part of VA in performing that procedure which caused or substantially and materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for cause of death pursuant to 38 U.S.C. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the appellant was sent letters in September 2008 and May 2009 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim, including the particularized notice required by Hupp, and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the appellant of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including post-death medical opinions required by VA in this case.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The appellant filed for Dependency and Indemnity Compensation (DIC) benefits on July 22, 2008.  On appeal, she contends that the Veteran's death, the result of a heart attack, was caused by a pneumoperitoneum that formed in the Veteran's abdomen as a result of negligence or other fault on the part of VA in placing a percutaneous endoscopic gastrostomy (PEG) feeding tube.  The appellant avers in her statements that while she verbally consented to the placement of the PEG tube, she was never provided informed consent forms to sign and that she has never signed anything.  

Also, the appellant also apparently contends that the pneumoperitoneum formed as a result of the Veteran's service-connected incisional hernia disability, for which a procedure was performed in 1996 and required another surgical procedure in August 2000 to repair, for which the Veteran was awarded a 100 percent disability under 38 U.S.C. § 1151.  Finally, the appellant asserts that the need to place the PEG tube was the result of negligence and carelessness on the part of a VA-contracted nursing home, who allowed the Veteran to become dehydrated and malnourished while under their care.  

As will be explained below, the preponderance of the evidence does not demonstrate that either the 1996 or 2008 VA surgical procedures contributed to his death- rather his nonservice-connected coronary artery disease and other heart related disabilities were the cause of his demise.  

As reflected in VA treatment records dated in February 2008, the Veteran was brought to VA with dementia and mental status changes.  He was picked up driving the wrong way on the highway "looking for his mother."  It was noted at that time that the appellant attempted to have the Veteran admitted to a VA facility in January 2008 as she could no longer care for his dementia, but that the Veteran was not admitted at that time.  Following treatment, it appears that the Veteran was discharged to a nursing home that provided care until his death in May 2008.

In April 2008, the Veteran was brought back to VA for treatment for an altered mental status with a history of dementia.  He was noted as being dehydrated at that time.  During this April 2008 hospital stay, the Veteran had a PEG tube placed in order to help feed him properly.  

The Veteran stayed in the Mountain Home, Tennessee VA Medical Center as an inpatient from April 19, 2008 to May 5, 2008, when he was discharged back to the nursing home.  He had the PEG tube placed in his stomach on April 30, 2008.  Informed consent forms with the appellant's signature and that of a witness are of record.  Those informed consent forms note that the Veteran was being recommended for PEG tube, and that complications of such a procedure included: infection of the skin or abdominal cavity (peronitis), aspiration of stomach material into the lungs causing pneumonia, and death.  

X-rays dated in April and May 2008 demonstrate that after the PEG tube was placed, the Veteran developed a pneumoperitoneum.  An undated x-ray specifically noted that the PEG tube was noted with the tip in the upper left quadrant of the fundus of the Veteran's stomach, and that the pneumoperitoneum "could be secondary to the PEG placement."  A May 1, 2008, chest x-ray noted a large pneumoperitoneum with opacity at the left lung base consistent with lower lobe atelectasis, consolidation or layered effusion; the right lung was clear.  

The Veteran was again admitted from May 10 to May [redacted], 2008, at which time he was noted as having hypertension, coronary artery disease (CAD), chronic obstructive pulmonary disease (COPD) and atrial fibrillation.  On admission, the Veteran's PEG tube was shown to be in place, without any tenderness, masses, organomegaly or rebound tenderness noted.  A chest x-ray from this inpatient VA hospital treatment did not demonstrate any acute changes.  The Veteran was discharged on May [redacted], 2008, back to his nursing home in a stable condition after he had received the maximal medical benefit from his hospital stay.

The Veteran expired on May [redacted], 2008, five days following his last discharge from Mountain Home VA Medical Center.  The death certificate identified the immediate cause of death as "sudden cardiac death."  Arteriosclerotic heart disease was listed as the underlying cause of death.  

VA treatment records from 1996 demonstrate that the Veteran had an incisional hernia surgery at the Richmond, Virginia, VA Medical Center due to a diagnosis villous adenoma of duodenum.  He was discharged less than a week following the operation; he had survived approximately 11 years following that surgical procedure.

Following the Veteran's death, a VA doctor reviewed the claims file in November 2008 in relation to the appellant's claim.  He noted that the Veteran died of "sudden cardiac death as well as arteriosclerotic heart disease."  The VA doctor further noted the 1996 surgical procedure, the diagnosis of villous adenoma of the duodenum and the "uneventful duodenectomy with excision of villous adenoma."  He noted that the contributory factors to the Veteran's death were CAD, hypertension, congestive heart failure, COPD and atrial fibrillation.  He stated that the remote diagnosis of the Veteran's villous adenoma and subsequent duodenectomy had "no contribution to [the Veteran's] death."

That VA doctor again reviewed the claims file in November 2009, noting the appellant's contentions that the PEG tube placement contributed to the Veteran's death.  He noted that the appellant was explained the risks, benefits and alternatives to the procedure, and that after the consent forms were signed, the procedure was performed on April 30, 2008; the VA doctor noted that the procedure was "uneventful without complication."  The Veteran was allowed to recover in a recovery room, and was in a stable condition when he was transferred back to his room.  He stated that the Veteran died on May [redacted], 2008, approximately 4 weeks after the procedure was performed.  He noted the Veteran's death was due to "sudden cardiac death and arteriosclerotic disease."  He concluded that "as a medical professional, [he] could tell [that the Veteran's] sudden cardiac death [was] not due to PEG placement, but some other causes including CAD and atrial fibrillation."  He further stated that the "proximate cause of the Veteran's death [was] not carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of [VA] in furnishing hospital care, medical or surgical [treatment] for PEG placement, pneumoperitoneum or sudden cardiac death."

Again, in this case, the appellant has contended that the Veteran's surgical procedures by VA, both in 1996 and 2008, contributed to his death.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The appellant here essentially argues that VA was careless, negligent or lacking in proper skill or had an error in judgment, or had some other similar instance of fault in regard to either the 1996 duodenectomy or the 2008 PEG placement procedures, and that such negligence led to or contributed to the Veteran's death.  The appellant specifically points to the formation of the pneumoperitoneum following the PEG placement as evidence of an additional disability or injury, and that such additional injury led to the Veteran's death.

First, the Board notes that as to the appellant's assertion that she never signed any informed consent forms for the PEG placement, she is not credible.  The signed consent forms are clearly associated with the record, and show the appellant's signature dated April 29, 2008-a day prior to the PEG placement procedure.  

Moreover, the Board notes that even if the appellant had not signed the consent forms, she specifically stated in her July 2010 substantive appeal and January 2010 statement that she was informed over the phone of the risks of the procedure and possible alternatives to the PEG placement.  The Board notes that she ruled out sending the Veteran back to the nursing home to starve to death, and verbally consented to the procedure over the phone.  Thus, the Board finds that the appellant's statements that she was unaware of the effects of the surgery-and thus the results were reasonably unforeseeable-are not credible.

The Board notes that the formation of some abdominal cavity disorder, lung condition and death are all specifically listed complications in the April 29, 2008, informed consent forms that bear the appellant's signature.  Accordingly, the Board finds that those outcomes were reasonably foreseeable in this case, and that the appellant was informed and aware of those complications when she consented to the PEG placement.

Furthermore, the Board finds no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in this case.  As to the Veteran's 1996 surgical procedure, the Board notes that such did not involve his heart, and that the procedure was uneventful, without any complications as the VA doctor noted in his November 2008 opinion.  Moreover, as also noted, the Veteran lived 11 years without any complications to that surgery prior to his death.  

The appellant has not provided any competent evidence showing that the Veteran's 1996 surgical procedure contributed to his death other than some associations to the pneumoperitoneum that formed after the PEG placement surgery in 2008.  Such is an intervening cause, and thus cannot be the proximate cause of the Veteran's death in this case.  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

Instead, the Board focuses on the appellant's contentions that the Veteran's PEG placement surgery on April 30, 2008, was careless, negligent, lacked in skill, was an error in judgment, or similar instance of fault on the part of VA.  The evidence of record does not demonstrate that any of the foregoing occurred.  Indeed, May 2008 treatment notes indicate that the Veteran tolerated his surgical procedure well and the VA doctor noted that the PEG placement procedure was "uneventful without complication."  The Veteran stayed in the VA Medical Center for observation for approximately a week before being released back home in a stable condition.  He was readmitted a few weeks later in May 2008, at which time the PEG tube was shown to be secure at re-admittance.  The Veteran was again released, 5 days prior to his death, in a stable condition.  

The VA examiner's November 2009 opinion specifically notes the significant 4-week period of no complications following the surgical procedure prior to the Veteran's death.  On the basis of this period, and the relation of the Veteran's death to cardiac conditions, the VA doctor concluded that there was no relationship between the Veteran's death to the PEG procedure.  The examiner further concluded that the proximate cause of the Veteran's death was not carelessness, negligence, lack of proper skill, error or judgment or any other similar instance of fault on the part of VA in performing the PEG placement surgery.

The Board finds the VA examiner's opinion to be well-reasoned, and it was offered following a careful review of the claims file.  For these reasons, it is highly probative.  Moreover, no other medical evidence refutes that opinion.

The appellant believes that the Veteran's death was contributed to by the PEG placement procedure, or, alternatively, by a VA surgical procedure conducted in 1996.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology in the present case.

In sum, the record is void of any competent evidence that the Veteran's 1996 surgical procedure or the PEG placement surgery in 2008, and subsequent formation of a large pneumoperitoneum, caused the Veteran's death, was not a reasonably foreseeable consequence of the procedure, or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  

While the Board is sympathetic toward the appellant, its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the evidence simply does not show that the care furnished by VA shown to be careless, negligent, lacking in proper skill, error in judgment, or a similar instance of fault on the part of VA providers or not a reasonably foreseeable consequence of the PEG placement surgery.  Accordingly, the appellant's claim must be denied. 

					(CONTINUED ON NEXT PAGE)




In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cause of death, pursuant to the provisions of 38 U.S.C. § 1151, is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


